UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7569



SYLPHIDE A. SPENCER,

                                             Plaintiff - Appellant,

          versus


B. DOLAN, Lieutenant; WENDY HOBBS, Warden,
Virginia Correctional Center for Women,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-680)


Submitted:   July 22, 1997                 Decided:   August 5, 1997


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylphide A. Spencer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her claim under 42 U.S.C.A. § 1983 (1994). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Spencer v. Hobbs, No. CA-96-680 (E.D. Va. Sept. 23, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2